Upon consideration of the jurisdictional memoranda filed in this case, the court hereby allows the appeal.
Upon consideration of appellant’s motion for stay of execution scheduled for May 15, 2001, pending consideration of Scott’s competency to be executed,
IT IS ORDERED by the court that the motion-for stay be, and hereby is, denied.
IT IS ORDERED by the court, sua sponte, that the Clerk of the Court of Appeals for Cuyahoga County shall transmit the record by May 4, 2001.
IT IS FURTHER ORDERED by the court, sua sponte, that the parties file their merit briefs no later than May 8, 2001. No responsive briefs shall be filed.
Moyer, C.J., Resnick, F.E. Sweeney and Lundberg Stratton, JJ., concur.
Pfeifer, J., dissents in part because he would grant the motion for stay.
Douglas, J., dissents.
Cook, J., dissents.